

115 HCON 126 IH: Affirming the importance of religious freedom as a fundamental human right that is essential to a free society and protected for all people of the United States under the Constitution of the United States.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 126IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Loudermilk (for himself, Mr. Weber of Texas, Mr. Thompson of Pennsylvania, Mr. Lamborn, Mr. Ferguson, Mr. Jody B. Hice of Georgia, Mr. Johnson of Louisiana, Mr. Latta, Mr. Hultgren, Mr. King of Iowa, Mr. Norman, Mr. Graves of Georgia, Mr. Meadows, Mr. Harris, Mr. Kelly of Pennsylvania, Mr. Olson, Mr. Rutherford, Mr. Smith of New Jersey, Mr. Grothman, Mr. Rokita, Mr. Taylor, and Mr. Garrett) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONAffirming the importance of religious freedom as a fundamental human right that is essential to a
			 free society and protected for all people of the United States under the
			 Constitution of the United States.
	
 Whereas the democracy of the United States is rooted in the fundamental truth that all people are created equal, endowed by the Creator with certain inalienable rights, including life, liberty, and the pursuit of happiness;
 Whereas the freedom of conscience was highly valued by— (1)individuals seeking religious freedom who settled in the colonies in the United States;
 (2)the founders of the United States; and (3)Thomas Jefferson, who wrote in a letter to the Society of the Methodist Episcopal Church at New London, Connecticut, dated February 4, 1809, that [n]o provision in our Constitution ought to be dearer to man than that which protects the rights of conscience against the enterprizes of the civil authority;
 Whereas the Virginia Statute for Religious Freedom was— (1)drafted by Thomas Jefferson, who considered the Virginia Statute for Religious Freedom to be one of his greatest achievements;
 (2)enacted on January 16, 1786; and (3)the forerunner to the Free Exercise Clause of the First Amendment to the Constitution of the United States;
 Whereas section 2(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)) states that—
 (1)[t]he right to freedom of religion undergirds the very origin and existence of the United States; and (2)religious freedom was recognized by the founders of the United States in law, as a fundamental right and as a pillar of our Nation;
 Whereas the role of religion in society and public life in the United States has a long and robust tradition;
 Whereas individuals who have studied the democracy of the United States from an international perspective, such as Alexis de Tocqueville, have noted that religion plays a central role in preserving the Government of the United States because religion provides the moral base required for democracy to succeed;
 Whereas, in Town of Greece v. Galloway, 134 S. Ct. 1811 (2014), the Supreme Court of the United States affirmed that people of many faiths may be united in a community of tolerance and devotion;
 Whereas the principle of religious freedom has guided our Nation forward, as expressed by the 44th President of the United States in a Presidential proclamation on Religious Freedom Day in 2011, and freedom of religion is a universal human right to be protected here at home and across the globe, as expressed by that President of the United States on Religious Freedom Day in 2013;
 Whereas [f]reedom of religion is a fundamental human right that must be upheld by every nation and guaranteed by every government, as expressed by the 42nd President of the United States in a Presidential proclamation on Religious Freedom Day in 1999;
 Whereas the First Amendment to the Constitution of the United States protects— (1)the right of individuals to freely express and act on the religious beliefs of those individuals; and
 (2)individuals from coercion to profess or act on a religious belief to which those individuals do not adhere;
 Whereas our laws and institutions should not impede or hinder but rather should protect and preserve fundamental religious liberties, as expressed by the 42nd President of the United States in remarks accompanying the signing of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.);
 Whereas, for countless people of the United States, faith is an integral part of every aspect of daily life and is not limited to the homes, houses of worship, or doctrinal creeds of those individuals;
 Whereas religious faith has inspired many of our fellow citizens to help build a better Nation in which people of faith continue to wage a determined campaign to meet needs and fight suffering, as expressed by the 43rd President of the United States in a Presidential proclamation on Religious Freedom Day in 2003;
 Whereas, from its birth to this day, the United States has prized this legacy of religious freedom and honored this heritage by standing for religious freedom and offering refuge to those suffering religious persecution, as noted in section 2(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a));
 Whereas Thomas Jefferson wrote— (1)in 1798 that each right encompassed in the First Amendment to the Constitution of the United States is dependent on the other rights described in that Amendment, thereby guarding in the same sentence, and under the same words, the freedom of religion, of speech, and of the press: insomuch, that whatever violated either, throws down the sanctuary which covers the others; and
 (2)in 1822 that the constitutional freedom of religion is the most inalienable and sacred of all human rights; Whereas religious freedom has been integral to the preservation and development of the United States, and the free exercise of religion goes hand in hand with the preservation of our other rights, as expressed by the 41st President of the United States in a Presidential proclamation on Religious Freedom Day in 1993; and
 Whereas we continue to proclaim the fundamental right of all peoples to believe and worship according to their own conscience, to affirm their beliefs openly and freely, and to practice their faith without fear or intimidation, as expressed by the 42nd President of the United States in a Presidential proclamation on Religious Freedom Day in 1998: Now, therefore, be it
	
 That Congress affirms that— (1)religious freedom includes the right of an individual to worship, think, speak, and act, including in public and in private, in accordance with the beliefs of the individual; and
 (2)all people of the United States can be unified in supporting religious freedom, regardless of differing individual beliefs, because religious freedom is a fundamental human right.
			